ORDER

PER CURIAM.
Ronald Halkmon appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k); Burston v. State, 343 S.W.3d 691, 693 (Mo.App. E.D.2011). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b). PER CURIAM.

. All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.